1. Where, upon a motion for a new trial, it was agreed that the documentary evidence introduced should be used on said motion, and it appears that said evidence was in the clerk’s office, and a copy thereof was not transmitted to this Court as a part of the record, the case will be continued upon a suggestion of the diminution of the record. (R.)2. The suggestion of a diminution of the record must be made under oath, in writing, on or before the calling of the ease as prescribed by Rule IX. of this Court. This rule will be strictly enforced. (R.)When this case was called, counsel for plaintiff in error suggested a diminution of the record on account of the absence of a copy of the documentary evidence used on the hearing of a motion for a new trial.It was objected, on the part of the defendant in error, that such defect could not be cured in the manner proposed.It appeared that the following agreement was entered into on the hearing of the motion for a new trial:“We agree to the foregoing brief of the oral evidence, and consent that the documentary evidence may be used on this motion for a new trial.”Also, that said evidence was in the clerk’s office, it being a bill and answer in an equity cause.The record was ordered to be completed and the case continued, the Court enunciating the principles contained in the above head-notes.